DETAILED ACTION
Amendment submitted June 29, 2022 has been considered by examiner. Claims 1-30 are pending. 


Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
The Applicant states that the cited art does not disclose “timing” of an intermediate result “is adjusted to coordinate the generation of... second results based on a final operation....” The Examiner respectfully disagrees.
George [0033] states “… intermediate result fields can be further merged until the final output result fields for the aggregate user defined function are computed.” That is interpreted as merging intermediate results into a final result based on when (i.e. timing) a final result is to be executed. Furthermore, George at Figure 1, and also described at least in paragraph [0020], shows the order of operations in tree form. Specifically, the finalizer function, which “computes the final result”, is executed only when the merger function is completed. 
Furthermore, the language of the above argued feature is not particularly specific and leaves multiple interpretations. For example, the feature is not specific as to what adjusting means. Also, George at [0049] describes that intermediate results are produced concurrently, which may indicate that timing is adjusted.
As such, George discloses the above argued feature.
No specific further arguments are provided.


Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,238,060 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Chowdhuri et al (US Patent Application Publication 2006/0080285) and further in view of George et al (US Patent Application Publication 2012/0191699).

Claims 1, 11 and 21: Weyerhaeuser discloses a method, a system and a non-transitory computer-readable medium comprising:
	executing a first operator in a query plan to process a set of data and generate an intermediate result of a query [0028, 0034]. [See at least calculations that generate intermediate results.]

	However, Weyerhaeuser alone does not explicitly disclose the rest of the limitations.
Chowdhuri and George disclose:

pushing, during execution of the query plan, the intermediate result of the first operator to a plurality of secondary operators as the intermediate result is generated [0110]. [Chowdhuri discloses moving intermediate results from one set of operators and another set of operators, “The exchange operator allows pipelining of intermediate results from one set of operators (i.e., producer tasks) and initiates another set of operators...”]
initiating, by one or more processors, each of the plurality of secondary operators to concurrently process the intermediate result to generate a plurality of second results [0110]. [Chowdhuri discloses moving intermediate results from one set of operators and another set of operators, “The exchange operator allows pipelining of intermediate results from one set of operators (i.e., producer tasks) and initiates another set of operators...” The process “permits concurrent execution”. Also see Weyerhaeuser [0028].]

wherein a timing of processing of the intermediate result by one or more of the plurality of secondary operators is adjusted to coordinate the generation of the plurality of second results based on a final operation to be executed on the plurality of second results [See at least George [0033].] [“… intermediate result fields can be further merged until the final output result fields for the aggregate user defined function are computed.” That is interpreted as merging intermediate results into a final result based on when (i.e. timing) a final result is to be executed.]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Chowdhuri and George. One would have been motivated to do so in order to process intermediate results concurrently.

	Weyerhaeuser as modified further discloses:
executing the final operation on the plurality of second results to generate a final result [0028].
Claims 2, 12 and 22: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein the final result is generated without storing the intermediate result to the disk storage [0034]. [See at least results being stored in a view only for a particular query.]
Claims 3, 13 and 23: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein each of the plurality of secondary operators process the intermediate result with a different operation [0026]. [See at least using different joins. Also see at least using split and merge operations.]
Claims 6, 16 and 26: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein the intermediate result generated by the first operator is not recomputed by any of the plurality of secondary operators, and wherein the intermediate result is processed by the plurality of secondary operators to execute a plurality of different queries [0032-0034].
Claims 7, 17 and 27: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein the intermediate result is not materialized [0034].
Claims 8, 18 and 28: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein the intermediate result is not recomputed [0032-0034].
Claims 9, 19 and 29: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Chowdhuri, for the same reason as above, further discloses wherein the intermediate result is not stored in disk storage [0103, 0110]. [See at least “pipelining of intermediate results”. Also, see George [0033].]
Claims 10, 20 and 30: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 11 and 21 above, and Weyerhaeuser further discloses wherein the final operation is a join operation [0033-0034]. [Also see Chowdhuri [0110].]


Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Chowdhuri et al (US Patent Application Publication 2006/0080285) further in view of George et al (US Patent Application Publication 2012/0191699) and further in view of Burger et al (US Patent Application Publication 2012/0059817).

Claims 4, 14 and 24: Weyerhaeuser discloses the method, the system and the medium of Claims 1, 13 and 23 above, but Weyerhaeuser alone does not explicitly disclose wherein adjusting the timing of processing of the intermediate result by the one or more secondary operators comprises: delaying execution of the one or more secondary operators.
However, Burger [0060-0061, 0098] discloses delaying portion of an execution plan. That means that at least operation of a secondary operator will be delayed.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Burger. One would have been motivated to do so in order to at least to “monitor workload performance” for optimal execution. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163